28 A.3d 1243 (2011)
208 N.J. 353
In the Matter of William E. GAHWYLER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-146 September Term 2010, 068816
Supreme Court of New Jersey.
October 20, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-054, concluding that WILLIAM E. GAHWYLER of MIDLAND PARK, who was admitted to the bar of this State in 1990, should be censured for violating RPC 1.2(d) (assisting a client in conduct the attorney knows to be illegal, criminal, or fraudulent), RPC 1.5(b) (failure to communicate the basis or rate of attorney's fee in writing), RPC 1.7(a)(1) and (2) (concurrent conflict of interest), RPC 4.1(a) (knowingly false statement of material fact to a third party), RPC 8.4(b) (criminal act that reflects adversely on the attorney's honesty, trustworthiness or fitness as a lawyer), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that WILLIAM E. GAHWYLER is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.